IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                              NOS. WR-84,315-01; WR-84,315-02


                     EX PARTE TIMOTHY JERROLD KIPP, Applicant


               ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
                   CAUSE NOS. 13-0658-K277A & 13-0622-K277A
          IN THE 368TH DISTRICT COURT FROM WILLIAMSON COUNTY


       Per curiam.

                                            ORDER

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court these applications for writs of habeas corpus. Ex

parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of the offenses

of aggravated robbery and aggravated kidnapping and sentenced to imprisonment for twenty years

for each charge.

       On November 20, 2015, orders for an affidavit from trial counsel were signed by the trial

court in each cause. No such affidavit, nor any findings of fact have been sent to this Court. We

remand these applications to the 368th District Court of Williamson County to allow the trial judge

to complete an evidentiary investigation and enter findings of fact and conclusions of law.
       These applications will be held in abeyance until the trial court has resolved the fact issues.

The issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time shall

be obtained from this Court.



Filed: January 13, 2016
Do not publish